Exhibit 10.4

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT is dated as of July 16, 2012, by and among L-3
Communications Holdings, Inc., a Delaware corporation (“L-3”), and Engility
Holdings, Inc., a Delaware corporation (“Spinco” and, together with L-3, the
“Parties”, and each individually, a “Party”).

WHEREAS, as of the date hereof, L-3 is the common parent of an affiliated group
of domestic corporations within the meaning of Section 1504(a) of the Code (the
“Affiliated Group”), and the members of the Affiliated Group have heretofore
joined in filing consolidated federal Income Tax Returns;

WHEREAS, L-3 intends to distribute all of the outstanding shares of stock of
Spinco pro rata to the holders of L-3 common stock in a transaction that
qualifies under Section 355 of the Code; and

WHEREAS, as a result of the Distribution, the Parties desire to enter into this
Tax Matters Agreement to provide for certain Tax matters, including the
assignment of responsibility for the preparation and filing of Tax Returns, the
payment of and indemnification for Taxes (including Taxes with respect to the
Distribution and related transactions as contemplated in the Distribution
Agreement and the other Ancillary Agreements), entitlement to refunds of Taxes,
and the prosecution and defense of any Tax controversies;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

ARTICLE I. DEFINITIONS

SECTION 1.1. General. Capitalized terms used in this Agreement and not defined
herein shall have the meanings that such terms have in the Distribution
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliated Group” is defined in the preamble hereof.

“Agreement” means this Tax Matters Agreement.

“Applicable Rate” is defined in the Distribution Agreement.

“Business Day” or “Business Days” means a day which is not a Saturday, Sunday or
a day on which banks in New York City are authorized or required by law to
close.

“Closing of the Books Method” means the apportionment of items between portions
of a taxable period based on a closing of the books and records on the
Distribution Date (as if the Distribution Date was the end of the taxable
period).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Covered Spinco State Income Tax Return” means any state or local Income Tax
Return of Spinco or any Spinco Subsidiary for any taxable period ending on or
before the Distribution Date that Spinco is legally obligated to file after the
Distribution Date according to the laws of the relevant taxing jurisdiction.

 

1



--------------------------------------------------------------------------------

“Consolidated Return” means any Income Tax Return filed pursuant to Section 1502
of the Code, or any comparable combined, consolidated, or unitary group Income
Tax Return filed under state or local Tax law with respect to which L-3 or any
L-3 Subsidiary is the parent entity.

“Distribution” is defined in the Distribution Agreement.

“Distribution Agreement” means the agreement entitled “Distribution Agreement”
entered into by L-3 and Spinco dated as of July 16, 2012.

“Distribution Date” means the Business Day on which the Distribution is
effected.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, including any related interest or penalties, by or as a
result of: (i) a final and unappealable decision, judgment, decree or other
order by any court of competent jurisdiction; (ii) a closing agreement or
accepted offer in compromise under Section 7121 or 7122 of the Code, or
comparable agreement under the laws of other jurisdictions which resolves the
entire Tax liability for any taxable period; (iii) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final disposition.

“Force Majeure” is defined in the Distribution Agreement.

“Included Party” is defined in Section 3.3(b).

“Income Tax” means any income, franchise or similar Taxes imposed on (or
measured by) net income or net profits.

“Income Tax Returns” means all Tax Returns relating to Income Taxes.

“Indemnified Liability” means any liability subject to indemnification pursuant
to Section 4.3.

“IRS” means the United States Internal Revenue Service.

“L-3” is defined in the preamble hereof.

“L-3 Business” is defined in the Distribution Agreement.

“L-3 Subsidiary” means any Subsidiary of L-3 other than Spinco or any Spinco
Subsidiary.

“Opinion” means the opinion delivered by Simpson Thacher & Bartlett LLP pursuant
to Section 3.03(c) of the Distribution Agreement.

“Other Tax” means any Tax other than an Income Tax.

“Party” is defined in the preamble hereof.

“Payment Period” is defined in Section 2.4(c).

“Preparing Party” is defined in Section 3.3(b).

 

2



--------------------------------------------------------------------------------

“Prime Rate” is defined in the Distribution Agreement.

“Proceeding” means any audit, examination or other proceeding brought by a
Taxing Authority with respect to Taxes.

“Prohibited Acts” is defined in Section 4.2.

“Restricted Period” means the two-year period commencing on the Distribution
Date.

“Ruling” means the private letter ruling issued by the IRS to L-3 dated
February 9, 2012 and any supplemental rulings related thereto.

“Spinco” is defined in the preamble hereof.

“Spinco Business” is defined in the Distribution Agreement.

“Spinco’s Share” is defined in Section 2.1(b).

“Spinco Subsidiary” means (i) any Subsidiary of Spinco after the Distribution
Date and (ii) any Subsidiary of Spinco before the Distribution Date the
successor of which is described in (i) above.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity in which such Person, a Subsidiary of
such Person or such Person and one or more Subsidiaries of such Person, directly
or indirectly, has either (i) a majority ownership in the equity thereof,
(ii) the power, under ordinary circumstances, to elect, or to direct the
election of, a majority of the board of directors or other governing body of
such entity or (iii) the title or function of general partner, or the right to
designate the Person having such title or function.

“Stub Taxable Period” is defined in Section 3.3(a).

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Taxing Authority.

“Taxing Authority” means any governmental authority (whether United States or
non-United States, and including, any state, municipality, political subdivision
or governmental agency) responsible for the imposition of any Tax.

“Tax Package” is defined in Section 3.3(b).

“Tax Returns” means all reports or returns (including information returns and
amended returns) required to be filed or that may be filed for any period with
any Taxing Authority in connection with any Tax or Taxes (whether domestic or
foreign).

SECTION 1.2. References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include,” “includes” and
“including” when used in this Agreement shall be deemed to

 

3



--------------------------------------------------------------------------------

be followed by the phrase “without limitation.” Unless the context otherwise
requires, references in this Agreement to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, such Agreement. Unless the context otherwise requires, the
words “hereof,” “hereby” and “herein” and words of similar meaning when used in
this Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.

ARTICLE II. ALLOCATION OF TAX LIABILITIES

SECTION 2.1. Payment of Taxes.

(a) Income Taxes. With respect to any Income Tax Return required to be filed
after the Distribution Date, the Party responsible for the filing thereof
pursuant to Sections 3.1 and 3.2 shall pay to the relevant Taxing Authority all
Taxes due or payable in connection with filing such Income Tax Return and shall
be entitled to any refunds (including, for the avoidance of doubt, any similar
credit or offset against Taxes) in connection therewith. Notwithstanding the
foregoing, (i) L-3 shall be liable for, and shall be entitled to any refunds of,
Taxes with respect to any Covered Spinco State Income Tax Return and (ii) with
respect to any state or local Income Tax Return of Spinco or any Spinco
Subsidiary for any taxable period that includes but does not end on the
Distribution Date, L-3 shall be liable for, and shall be entitled to any refunds
of, Taxes relating to the portion of the taxable period ending on or before the
Distribution Date and Spinco shall be liable for, and shall be entitled to any
refunds of, Taxes relating to the portion of the taxable period beginning after
the Distribution Date. For the purpose of (ii) above, Taxes shall be apportioned
between the two portions of such taxable period in accordance with the Closing
of the Books Method.

(b) Adjusted Income Taxes. Notwithstanding Section 2.1(a), in the event of any
subsequent adjustment to the amount of any Income Taxes relating to a taxable
period beginning before the Distribution Date, Spinco shall be liable for its
share of any increase in Taxes and shall be entitled to its share of any refunds
(Spinco’s share of any increase in Taxes or refunds, “Spinco’s Share”), and L-3
shall be liable for all other increases in Taxes and shall be entitled to all
other refunds. Spinco’s Share shall be determined in the reasonable discretion
of L-3 in accordance with the following principles:

(i) In the case of any Income Tax Return that relates solely to the Spinco
Business, Spinco’s Share shall include any increase in Taxes or refunds
attributable to such Income Tax Return; and

(ii) In the case of any Income Tax Return that relates to both the Spinco
Business and the L-3 Business, Spinco’s Share shall be determined by comparing
the amount of Taxes that would be owed on (x) Tax items relating to the Spinco
Business and (y) Tax items not specifically related to either the Spinco
Business or the L-3 Business (including, without limitation, corporate overhead)
allocable to Spinco based on a methodology reasonably determined by L-3, with
and without the adjustments relating to the items listed in (x) and (y) above.

(c) Other Taxes. Spinco shall be liable for, and shall be entitled to any
refunds of, all Other Taxes (excluding any such Taxes covered by Section 4.4
(g)) which Spinco or any Spinco Subsidiary is required to pay, or is entitled to
receive, after the Distribution Date under applicable law. L-3 shall be liable
for, and shall be entitled to any refunds of, all Other Taxes (excluding any
such Taxes covered by Section 4.4 (g)) which L-3 or any L-3 Subsidiary is
required to pay, or is entitled to receive, after the Distribution Date under
applicable law.

 

4



--------------------------------------------------------------------------------

(d) Distribution Taxes. Notwithstanding anything in this Section 2.1 to the
contrary, and except as provided in Article IV, L-3 shall be liable for, and
shall be entitled to any refunds of, any Income Taxes imposed or incurred as a
result of (i) the Distribution failing to qualify under Section 355 of the Code,
(ii) the stock of Spinco distributed in the Distribution failing to be treated
as qualified property pursuant to Section 355(d) or 355(e) of the Code or
(iii) L-3 otherwise recognizing any gain in connection with the Distribution
(including, for the avoidance of doubt, the related internal transactions
described in the Ruling).

(e) State Combinations. Notwithstanding anything in this Section 2.1 to the
contrary, L-3 shall be liable for any incremental state Income Taxes, and shall
be entitled to receive the benefit of any reduction in state Income Taxes,
resulting from a Final Determination after the Distribution Date requiring L-3
or any of its Subsidiaries (including, for the avoidance of doubt, Subsidiaries
of L-3 before the Distribution Date) that file on a separate basis to file a
combined, consolidated, or unitary group Tax Return for a taxable period
beginning before the Distribution Date.

SECTION 2.2. Indemnity.

(a) Subject to Article IV, L-3 shall indemnify Spinco from all liability for
Taxes for which L-3 is responsible pursuant to Section 2.1.

(b) Spinco shall indemnify L-3 from all liability for Taxes for which Spinco is
responsible pursuant to Section 2.1.

(c) Unless otherwise agreed in writing, the indemnifying Party shall pay to the
indemnified Party the amount required to be paid pursuant to Section 2.2(a) or
(b) above within fifteen (15) days of being notified of the amount due by the
indemnified Party, but no earlier than two Business Days prior to the date
payment of such amount is required to be made to the applicable Taxing
Authority. The notice by the indemnified Party requesting such payment shall be
accompanied by the calculations and other information used to determine the
indemnifying Party’s obligations hereunder. Such payment shall be paid by the
indemnifying Party to the indemnified Party by wire transfer of immediately
available funds to an account designated by the indemnified Party by written
notice to the indemnifying Party prior to the due date of such payment.

(d) If an adjustment to Income Taxes pursuant to a Final Determination in a
Proceeding results in an adjustment described in Section 2.1(b), the
indemnifying Party shall pay to the indemnified Party the amount computed
pursuant to Section 2.1(b) within fifteen (15) days of the Final Determination,
unless otherwise agreed in writing.

SECTION 2.3. Contests.

(a) Subject to Article IV, the right to control the conduct of any Proceeding
shall belong to the Party responsible, pursuant to Sections 3.1 and 3.2, for the
filing of the Tax Return to which such Proceeding relates; provided, however,
that any Income Tax Proceeding commencing before the Distribution Date shall be
controlled by L-3. If the Party not controlling a Proceeding could have an
indemnification obligation for an adjustment to Tax pursuant to such Proceeding,
such Party shall be entitled to participate in (but not control) such Proceeding
at its own cost and expense.

(b) After the Distribution Date, each Party shall promptly notify the other
Party in writing upon receipt of written notice of the commencement of any
Proceeding or of any demand or claim upon it, which, if determined adversely,
would be grounds for indemnification from such other Party pursuant to
Section 2.2 or could reasonably be expected to have an adverse Tax effect on the
other Party. Each

 

5



--------------------------------------------------------------------------------

Party shall, on a timely basis, keep the other Party informed of all
developments in the Proceeding and provide such other Party with copies of all
pleadings, briefs, orders, and other correspondence pertaining thereto.

SECTION 2.4. Treatment of Payments; After Tax Basis.

(a) L-3 and Spinco agree to treat any indemnification payments (other than
payments of interest pursuant to Section 2.4(c)) pursuant to this Agreement as
either a capital contribution or a distribution, as the case may be, between L-3
and Spinco occurring immediately prior to the Distribution. If the receipt or
accrual of any such payment (other than payments of interest pursuant to
Section 2.4(c)) results in taxable income to the indemnified Party, such payment
shall be increased so that, after the payment of any Taxes with respect to the
payment, the indemnified Party shall have realized the same net amount it would
have realized had the payment not resulted in taxable income.

(b) To the extent that any liability for Taxes, that is subject to
indemnification under Section 2.2, gives rise to a deduction, credit or other
Tax benefit to the indemnified Party, the amount of any payment made under
Section 2.2 shall be decreased by taking into account any actual reduction in
Taxes of the indemnified Party resulting from such Tax benefit. If a reduction
in Taxes of the indemnified Party occurs in a taxable period following the
period in which the indemnification payment is made, the indemnified Party shall
promptly repay the indemnifying Party the amount of such reduction when actually
realized.

(c) Payments made pursuant to this Agreement that are not made within the period
prescribed in this Agreement or, if no period is prescribed, within thirty
(30) days after demand for payment is made (the “Payment Period”) shall bear
interest for the period from and including the date immediately following the
last date of the Payment Period through and including the date of payment at a
rate of simple interest per annum equal to the Applicable Rate. Such interest
will be payable at the same time as the payment to which it relates and shall be
calculated on the basis of a year of 365 days and the actual number of days for
which due.

ARTICLE III. PREPARATION AND FILING OF TAX RETURNS

SECTION 3.1. L-3’s Responsibility for the Preparation and Filing of Tax Returns.

(a) L-3 shall prepare or cause to be prepared (i) all Consolidated Returns,
(ii) all other Tax Returns that it is legally obligated to file after the
Distribution Date according to the laws of the relevant taxing jurisdiction and
(iii) all Covered Spinco State Income Tax Returns; provided, however, that
Spinco shall have the right to review and comment with respect to items on such
Tax Returns if and to the extent such items directly relate to Taxes for which
Spinco would be liable under Section 2.1, such comment not to be unreasonably
rejected. L-3 shall file or cause to be filed all Tax Returns referred to in
(i) and (ii) above and shall submit all Tax Returns referred to in (iii) above
to Spinco for filing pursuant to Section 3.2.

(b) To the extent that Spinco or any Spinco Subsidiary is included in any
Consolidated Return for a taxable period that includes the Distribution Date,
L-3 shall include in such Consolidated Return the results of Spinco and the
Spinco Subsidiaries on the basis of the closing of the books method as provided
in Treas. Reg. Section 1.1502-76(b)(2)(i).

SECTION 3.2. Spinco’s Responsibility for the Preparation and Filing of Tax
Returns. Spinco shall prepare or cause to be prepared all Tax Returns that it is
legally obligated to file after the Distribution Date according to the laws of
the relevant taxing jurisdiction, other than Covered Spinco

 

6



--------------------------------------------------------------------------------

State Income Tax Returns; provided, however, that L-3 shall have the right to
review and comment with respect to items on such Tax Returns if and to the
extent such items directly relate to Taxes for which L-3 would be liable under
Section 2.1, such comment not to be unreasonably rejected. Spinco shall file or
cause to be filed all Tax Returns that it is legally obligated to file after the
Distribution Date according to the laws of the relevant taxing jurisdiction
(including, for the avoidance of doubt, all Covered Spinco State Income Tax
Returns prepared by L-3 pursuant to Section 3.1(a)).

SECTION 3.3. Manner of Preparation.

(a) To the extent permitted by law, any taxable period of Spinco or any Spinco
Subsidiary for any state or local Income Tax purposes that would otherwise
include but not end on the Distribution Date shall be bifurcated into two
separate taxable periods, one ending on the Distribution Date and the other
beginning on the day following the Distribution Date (each a “Stub Taxable
Period”), and a separate Income Tax Return for each Stub Taxable Period shall be
prepared and filed by the Party responsible for such preparation and filing
pursuant to Sections 3.1 and 3.2.

(b) To the extent any Tax Return required to be prepared by L-3 pursuant to
Section 3.1 contains items relating to the Spinco Business or any Tax Return
required to by prepared by Spinco pursuant to Section 3.2 contains items
relating to the L-3 Business, the Party not responsible for preparing such Tax
Return (the “Included Party”) shall, at its own cost and expense, prepare and
deliver to the Party responsible for preparing such Tax Return (the “Preparing
Party”) a true and correct accounting of all relevant Tax Items relating to the
Included Party (or any of its Subsidiaries) for the taxable period covered by
such Tax Return (a “Tax Package”). Such Tax Package shall be provided in a
timely manner consistent with the past practices of the Parties and their
Affiliates. In the event an Included Party does not fulfill its obligations
pursuant to this Section 3.3(b), the Preparing Party shall be entitled, at the
sole cost and expense of the Included Party, to prepare or cause to be prepared
the information required to be included in the Tax Package for purposes of
preparing any such Tax Return.

(c) All Tax Returns for taxable periods beginning before the Distribution Date
that are required to be filed after the Distribution Date shall be prepared in a
manner consistent with past practices (e.g., accounting methods and accelerating
deductions through bonus depreciation or otherwise) and the Preparing Party
shall, at the Included Party’s request, share with the Included Party any part
of such Tax Returns relating to the Included Party (or any of its Subsidiaries)
after the filing thereof.

(d) All Income Tax Returns filed on or after the Distribution Date shall be
prepared in a manner that is consistent with the Ruling and the Opinion, or any
other rulings obtained from other Taxing Authorities in connection with the
Distribution (in the absence of a Final Determination to the contrary) and shall
be filed on a timely basis (including pursuant to extensions) by the Party
responsible for such filing pursuant to Sections 3.1 and 3.2. In the absence of
a Final Determination to the contrary or a change in law, all Income Tax Returns
of Spinco and its Subsidiaries for taxable periods beginning before the
Distribution Date shall be prepared consistent with the Tax Returns of the
Affiliated Group.

(e) Except to the extent required by law, Spinco shall not amend any Income Tax
Return relating to a taxable period (or portion thereof) ending on or before to
the Distribution Date without the written consent of L-3, not to be unreasonably
withheld.

SECTION 3.4. Carrybacks. To the extent permitted by law, Spinco and its
Subsidiaries shall elect to forego a carryback of any net operating losses,
capital losses or credits for any taxable period ending after the Distribution
Date to a taxable period, or portion thereof, ending on or before the
Distribution Date. Notwithstanding anything herein to the contrary, Spinco and
its Subsidiaries shall not have any right to receive the benefit of any
carryback of Tax attributes created in a taxable period beginning after the
Distribution Date into a Consolidated Return.

 

7



--------------------------------------------------------------------------------

SECTION 3.5. Retention of Records; Access.

(a) L-3 and Spinco shall, and shall cause each of their Subsidiaries to, retain
adequate records, documents, accounting data and other information (including
computer data) necessary for the preparation and filing of all Tax Returns
required to be filed by L-3 or Spinco and for any Proceeding relating to such
Tax Returns or to any Taxes payable by L-3 or Spinco.

(b) L-3 and Spinco shall, and shall cause each of their Subsidiaries to, provide
reasonable access to (i) all records, documents, accounting data and other
information (including computer data) necessary for the preparation and filing
of all Tax Returns required to be filed by L-3 or Spinco and for any Proceeding
relating to such Tax Returns or to any Taxes payable by L-3 or Spinco and
(ii) its personnel and premises, for the purpose of the preparation, review or
audit of such Tax Returns, or in connection with any Proceeding, as reasonably
requested by either L-3 or Spinco.

(c) The obligations set forth above in Sections 3.5(a) and 3.5(b) shall continue
until the longer of (i) the time of a Final Determination or (ii) expiration of
all applicable statutes of limitations, to which the records and information
relate. For purposes of the preceding sentence, each Party shall assume that no
applicable statute of limitations has expired unless such Party has received
notification or otherwise has actual knowledge that such statute of limitations
has expired.

SECTION 3.6. Confidentiality; Ownership of Information; Privileged Information.
The provisions of Article XI of the Distribution Agreement relating to
confidentiality of information, ownership of information, privileged information
and related matters shall apply with equal force to any records and information
prepared and/or shared by and among the Parties in carrying out the intent of
this Agreement.

ARTICLE IV. DISTRIBUTION AND RELATED TAX MATTERS

Notwithstanding anything herein to the contrary, the provisions of this Article
IV shall govern all matters among the parties hereto related to an Indemnified
Liability.

SECTION 4.1. Compliance with the Ruling and the Opinion. L-3 and Spinco hereby
confirm and agree to comply with any and all covenants, agreements and
representations in the Ruling and the Opinion applicable to L-3 and Spinco,
respectively.

SECTION 4.2. Opinion Requirement for Major Transactions Undertaken by Spinco
During the Restricted Period. Other than pursuant to the transactions
contemplated by the Distribution Agreement, Spinco agrees that during the
Restricted Period it will not (i) merge or consolidate with or into any other
corporation, (ii) liquidate or partially liquidate (within the meaning of such
terms as defined in Section 346 and Section 302, respectively, of the Code),
(iii) sell or transfer all or substantially all of its assets (within the
meaning of Rev. Proc. 77-37, 1977-2 C.B. 568) in a single transaction or series
of related transactions, or sell or transfer any portion of Spinco’s assets that
would violate the “continuity of business enterprise” requirement of Treas. Reg.
Section 1.368-1(d), (iv) redeem or otherwise repurchase any of its capital stock
other than pursuant to open market stock repurchase programs meeting the
requirements of section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696,
(v) cease the active conduct of its trade or business within the meaning of
Section 355(b) of the Code, (vi) enter into any negotiations, agreements or
arrangements with respect to transactions or events (including any transactions
described in Sections 4.2(i)-(iv) (and, for this purpose, including any
redemptions made pursuant to open market stock

 

8



--------------------------------------------------------------------------------

repurchase programs), stock issuances (pursuant to the exercise of options or
otherwise), option grants, capital contributions or acquisitions, entering into
any partnership or joint venture arrangements, or a series of such transactions
or events, but excluding the Distribution) that may cause the Distribution to be
treated as part of a plan pursuant to which one or more persons acquire directly
or indirectly stock of Spinco representing a “50-percent or greater interest”
therein within the meaning of Section 355(d)(4) of the Code, or (vii) take any
other action , or permit any Spinco Subsidiary to take any such action, where
the taking of such action could reasonably be expected to cause the Distribution
to fail to qualify under Section 355 of the Code or cause the stock of Spinco
distributed in the Distribution to fail to be treated as qualified property
pursuant to Section 355(e) of the Code (the acts listed in
(i)-(vii) collectively, the “Prohibited Acts”). Notwithstanding the foregoing,
Spinco may take any of the Prohibited Acts, subject to Section 4.3, if
(x) Spinco first obtains (at its expense) an opinion in form and substance
reasonably acceptable to L-3 of a nationally recognized law firm or a “big four”
accounting firm reasonably acceptable to L-3, which opinion may be based on
usual and customary factual representations (reasonably acceptable to L-3) or
(y) at Spinco’s request, L-3 (at the expense of Spinco) obtains a supplemental
ruling from the IRS, that such Prohibited Act or Acts, and any transaction
related thereto, will not (a) affect any of the conclusions set forth in the
Ruling, including (i) the qualification of the Distribution and certain internal
transactions preceding the Distribution under Sections 355 and 368 of the Code
and (ii) the nonrecognition of gain to L-3 in the Distribution, or (b) cause the
stock of Spinco distributed in the Distribution to fail to be treated as
qualified property pursuant to Sections 355(d) or 355(e) of the Code. Spinco may
also take any of the Prohibited Acts, subject to Section 4.3, with the consent
of L-3 in its sole and absolute discretion. During the Restricted Period, Spinco
shall provide all information reasonably requested by L-3 relating to any
transaction involving an acquisition (directly or indirectly) of Spinco stock
within the meaning of Section 355(e) of the Code.

SECTION 4.3. Indemnification by Spinco. If, after the Distribution, Spinco or
any of its Affiliates takes any action or enters into any agreement to take any
action, including any of the Prohibited Acts as defined in Section 4.2 of this
Agreement, or if there is a breach by Spinco of Section 4.1 hereof, or if there
is any direct or indirect acquisition of Spinco stock, and as a result (i) the
Distribution shall fail to qualify under Section 355 of the Code, (ii) the stock
of Spinco distributed in the Distribution shall fail to be treated as qualified
property pursuant to Section 355(d) or 355(e) of the Code or (iii) L-3 otherwise
recognizes any gain in connection with the Distribution (including, for the
avoidance of doubt, the related internal transactions described in the Ruling),
then Spinco shall indemnify and hold harmless L-3 against any and all Taxes
imposed upon or incurred by L-3 (and any Taxes of L-3 shareholders to the extent
L-3 is liable with respect to such Taxes, whether to a Taxing Authority, to a
shareholder or to any other person) as a result, unless such Taxes would, in any
event, have been imposed upon or incurred by L-3 without regard to such actions,
breaches or events, as determined at such time. L-3 shall be indemnified and
held harmless under this Section 4.3 without regard to whether an opinion or
supplemental ruling pertaining to the action pursuant to Section 4.2 was
obtained, and without regard to whether L-3 gave its consent to such action
pursuant to Section 4.2 or otherwise.

SECTION 4.4. Procedural Matters.

(a) Notice. If either Spinco or L-3 receives any written notice of deficiency,
claim or adjustment or any other written communication from a Taxing Authority
that may result in an Indemnified Liability, the Party receiving such notice or
communication shall promptly give written notice thereof to the other Party,
provided that any delay by L-3 in so notifying Spinco shall not relieve Spinco
of any liability to L-3 hereunder except to the extent Spinco is materially and
adversely prejudiced by such delay. L-3 undertakes and agrees that from and
after such time as L-3 obtains knowledge that any representative of a Taxing
Authority has begun to investigate or inquire into the Distribution (whether or
not such investigation or inquiry is a formal or informal investigation or
inquiry), L-3 shall (i) notify Spinco thereof, provided that any delay by L-3 in
so notifying Spinco shall not relieve Spinco of any

 

9



--------------------------------------------------------------------------------

liability to L-3 hereunder except to the extent Spinco is materially and
adversely prejudiced by such delay, (ii) consult with Spinco from time to time
as to the conduct of such investigation or inquiry, (iii) provide Spinco with
copies of all correspondence between L-3 or its representatives and such Taxing
Authority or any representative thereof pertaining to such investigation or
inquiry, (iv) cooperate with Spinco to permit a representative (reasonably
satisfactory to L-3) of Spinco to be present at, and participate in (but not
control), all meetings with such Taxing Authority or any representative thereof
pertaining to such investigation or inquiry, provided, that any costs relating
to Spinco’s representation at such meetings shall be borne by Spinco, and
(v) obtain Spinco’s consent, such consent not to be unreasonably withheld, to
any final agreement or resolution on any or all related issues, prior to
settling or agreeing to finalize any determination which may result in any
economic consequence to Spinco.

(b) Tax Proceedings Controlled by L-3. With respect to any Proceeding that may
result in an Indemnified Liability, L-3 shall assume and direct the defense or
settlement of such Proceeding, provided that Spinco shall be entitled to
participate in such Proceeding at its own cost and expense; provided, however,
that L-3 shall not settle, compromise or concede any such Proceeding without
Spinco’s consent, not to be unreasonably withheld.

(c) Tax Proceedings Controlled by Spinco. If Spinco withholds consent to the
settlement, compromise or concession of any Proceeding that is the subject of
Section 4.4(b), Spinco may, upon confirmation in writing to L-3 that the
liability asserted in such Proceeding would, if imposed upon or incurred by L-3
or its Subsidiaries, be an Indemnified Liability, assume and direct the defense
or settlement of the Proceeding, subject to the participation and consultation
of L-3, provided that, if L-3 reasonably determines that Spinco has failed to
prosecute the Proceeding in a reasonable and diligent manner, L-3 may (at
Spinco’s expense and subject to the provisions in Section 4.4(d)) reassume and
direct the defense or settlement of the Proceeding. The following provisions
shall apply to any Proceeding control of which is assumed by Spinco pursuant to
the preceding sentence.

(i) Upon request, during the course of the Proceeding, Spinco shall from time to
time furnish L-3 with evidence reasonably satisfactory to L-3 of its ability to
pay the full amount of the Indemnified Liability. If at any time during such
Proceeding, L-3 reasonably determines, after due investigation, that Spinco may
not be able to pay the full amount of the Indemnified Liability, if required,
then Spinco shall be required to furnish a guarantee or performance bond
satisfactory to L-3 in an amount equal to the amount of the Indemnified
Liability asserted by the Taxing Authority. If Spinco fails to furnish such
guarantee or bond, L-3 may reassume control of the Proceedings in accordance
with Section 4.4(d).

(ii) Spinco shall pay all expenses directly related to the Indemnified
Liability, including but not limited to reasonable fees for attorneys,
accountants, expert witnesses or other consultants retained by it.

(iii) L-3 shall, at Spinco’s sole cost (including but not limited to any
reasonable out-of-pocket costs incurred by L-3), take such action as Spinco may
reasonably request (including but not limited to the execution of powers of
attorney for one or more persons designated by Spinco) in contesting the
Indemnified Liability. Spinco shall, on a timely basis, keep L-3 informed of all
developments in the Proceeding and provide L-3 with copies of all pleadings,
briefs, orders, and other written papers pertaining thereto.

(iv) Subject to satisfaction of the conditions herein set forth, Spinco may
direct L-3 to settle the Indemnified Liability on such terms and for such amount
as Spinco may direct. L-3 may condition such settlement on receipt, prior to the
settlement, from Spinco of the indemnity payment with respect to the Indemnified
Liability less any amounts to be paid directly by Spinco

 

10



--------------------------------------------------------------------------------

to the Taxing Authority. Spinco may direct L-3, at Spinco’s expense, to pay an
asserted deficiency for the Indemnified Liability out of funds provided by
Spinco, and to file a claim for refund.

If Spinco withholds consent to the settlement, compromise or concession of any
Proceeding that is the subject of Section 4.4(b) and does not assume control of
such Proceeding pursuant to this Section 4.4(c) within thirty (30) days
following the request by L-3 for such consent, such Proceeding shall be
controlled and directed exclusively by L-3

(d) Resumption by L-3 of Control of Tax Proceedings. With respect to any
Proceeding control of which is assumed by Spinco pursuant to Section 4.4(c),
should (i) Spinco fail within thirty (30) days following request therefor to
furnish to L-3 evidence of its ability to pay the full amount of the Indemnified
Liability, (ii) L-3 reasonably believe after due investigation that Spinco may
not be able to pay the full amount of the Indemnified Liability, if required,
and Spinco fails to furnish a guarantee or performance bond satisfactory to L-3
in an amount equal to the amount of the Indemnified Liability then being
asserted by the Taxing Authority, or (iii) L-3 reasonably determine that Spinco
has failed to prosecute the Proceeding in a reasonable and diligent manner, then
L-3 may reassume control of the Proceeding and may settle such Proceeding in its
discretion.

(e) Time and Manner of Payment. Unless otherwise agreed in writing, Spinco shall
pay to L-3 the amount with respect to an Indemnified Liability determined
pursuant to a Final Determination (less any amount paid directly by Spinco to
the Taxing Authority or made available to L-3 under Section 4.4(d)) at least two
Business Days prior to the date payment of the Indemnified Liability is required
to be made to the Taxing Authority. Such payment shall be paid by Spinco to L-3
by wire transfer of immediately available funds to an account designated by L-3
by written notice to Spinco prior to the due date of such payment.

(f) Refund of Amounts Paid by Spinco. Should L-3 or any other member of the
Affiliated Group receive a refund in respect of amounts paid by Spinco to any
Taxing Authority on L-3’s behalf or paid by Spinco to L-3 for payment to a
Taxing Authority with respect to an Indemnified Liability, or should any such
amounts that would otherwise be refundable to L-3 be applied or credited by the
Taxing Authority to obligations of L-3 unrelated to an Indemnified Liability,
then L-3 shall, promptly following receipt (or notification of credit), remit
such refund (including any statutory interest that is included in such refund or
credited amount) to Spinco.

(g) Transfer Taxes. Notwithstanding anything herein to the contrary, L-3 shall
bear any and all stamp, duty, transfer, sales and use or similar Taxes incurred
in connection with the Distribution.

(h) Cooperation. Subject to the provisions of Section 3.6, L-3 and Spinco shall
reasonably cooperate with one another in a timely manner in any Proceeding
involving any matter that may result in an Indemnified Liability. L-3 and Spinco
agree that such cooperation shall include, without limitation, making available
to the other Party, during normal business hours, all books, records and
information, officers and employees (without substantial interruption of
employment) necessary or useful in connection with any such judicial or
administrative Proceeding. The Party requesting or otherwise entitled to any
books, records, information, officers or employees pursuant to this
Section 4.4(h) shall bear all reasonable out-of-pocket costs and expenses
(except reimbursement of salaries, employee benefits and general overhead)
incurred in connection with providing such books, records, information, officers
or employees.

(i) Supplemental Rulings. L-3 shall provide Spinco a copy of and an opportunity
to comment upon any supplemental ruling sought from the IRS with respect to the
Ruling and no supplemental ruling request shall be made without Spinco’s consent
if such supplemental ruling would materially expand Spinco’s indemnification
obligations under Section 4.3.

 

11



--------------------------------------------------------------------------------

ARTICLE V. MISCELLANEOUS

SECTION 5.1. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (a) when received, if such notice
or communication is delivered by facsimile, email, hand delivery or overnight
courier, and (b) three Business Days after mailing if such notice or
communication is sent by United States registered or certified mail, return
receipt requested, first class postage prepaid. All notices and communications,
to be effective, must be properly addressed to the party to whom the same is
directed at its address as follows:

If to L-3, to:

L-3 Communications Holdings, Inc.

600 Third Avenue

New York, New York 10016

Attention: Steven M. Post, General Counsel

Fax: (212) 805-5306

Email: steve.post@L-3com.com

If to Spinco, to:

Engility Holdings, Inc.

3750 Centerview Drive

Chantilly, Virginia 20151

Attention: Tom Miiller

Fax: (703) 708-5703

Email: tom.miiller@engilitycorp.com

Either Party may, by written notice delivered to the other Party in accordance
with this Section 5.1, change the address to which delivery of any notice shall
thereafter be made.

SECTION 5.2. Amendment and Waiver. This Agreement may not be altered or amended,
nor may any rights hereunder be waived, except by an instrument in writing
executed by the Party or Parties to be charged with such amendment or waiver. No
waiver of any terms, provision or condition of or failure to exercise or delay
in exercising any rights or remedies under this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, provision, condition, right or remedy or as a waiver of
any other term, provision or condition of this Agreement.

SECTION 5.3. Entire Agreement. This Agreement constitutes the entire
understanding of the Parties hereto with respect to the subject matter hereof,
superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.

SECTION 5.4. Assignment; Successors and Assigns. Neither of the Parties may
assign its rights or delegate any of its duties under this Agreement without the
prior written consent of each other Party. This Agreement shall be binding upon,
and shall inure to the benefit of, the Parties hereto and their respective
successors and permitted assigns.

 

12



--------------------------------------------------------------------------------

SECTION 5.5. Severability. In the event that any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, and the Parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.6. Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, without
regard to the conflicts of law rules of such state. Each of the Parties
(a) consents to submit itself to the personal jurisdiction of the courts of the
State of New York or any federal court with subject matter jurisdiction located
in the Southern District of New York (and any appeals court therefrom) in the
event any dispute arises out of this Agreement or any transaction contemplated
hereby, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(c) agrees that it will not bring any action relating to this Agreement or any
transaction contemplated hereby in any court other than such courts.

SECTION 5.7. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5.7.

SECTION 5.8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.

SECTION 5.9. Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon third-parties any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement.

SECTION 5.10. Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement, so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition and (b) use reasonable best
efforts to remove any such causes and resume performance under this Agreement as
soon as reasonably practicable.

SECTION 5.11. Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

 

13



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

L-3 COMMUNICATIONS HOLDINGS, INC. By:  

/s/ Steven M. Post

  Name:   Steven M. Post   Title:   Senior Vice President ENGILITY HOLDINGS,
INC. By:  

/s/ Thomas O. Miiller

  Name:   Thomas O. Miiller   Title:   Senior Vice President, General Counsel
and Corporate Secretary

 

15